Citation Nr: 1621791	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance with the purchase of an automobile with adaptive equipment or adaptive equipment only.

2.  Entitlement to specially adapted housing or to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active duty for training in 1977, and reserve service of unverified types and periods until separation in 1990.  The veteran has been granted service connection for injury sustained during a period of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Testimony was offered at a Travel Board hearing in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The veteran seeks a certificate of eligibility for financial assistance from VA in the purchase of an automobile and adaptive equipment or adaptive equipment.  The Veteran also seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a home adaptation grant.  

The veteran has been granted service connection for major depression associated with service-connected lumbar spine disc disease with spinal stenosis, evaluated as 100 percent disabling from September 2005, lumbar spine disc disease with spinal stenosis, evaluated as 40 percent disabling, and degenerative arthritis of the cervical spine, rated as 10 percent disabling from November, 1998.  TDIU was awarded, and a total (100 percent) disability evaluation has been in effect from October 21, 2003, to the present.  

The claimed benefits require a determination as to whether the Veteran has lost the use of one or both upper extremities and/or lost the use of one or both lower extremities, and whether such loss of use, if present, is due to service-connected disability.

The examiner who conducted VA examination in July 2009 noted that, although the Veteran was too weak to use his lower extremities for ambulation, he had not actually lost the use of his lower extremities.  The VA examiner concluded that, since the veteran had normal motor strength in the lower extremities, the fact that he was bedridden was primarily because of pain on use of the back, not loss of use of the lower extremities.

The examiner who conducted the July 2009 VA examination noted that the veteran's degenerative arthritis of the cervical spine was among the types of disability that resulted in decreased motor strength and decreased sensory loss.  The examiner noted, however, that there was no evidence of cervical radiculopathy.  The examiner noted that there had been a steady progression of the upper extremity weakness with evidence of multi-neural involvement not originating from the spine. 

An addendum opinion in December 2009 stated that the Veteran's lower extremity deficits were due to back pain, but did not indicate whether the lower extremity deficits were equivalent to loss of use.   

The reports of November 2010 and November 2011 examinations noted that the Veteran could walk only two steps and had a very weak grip.  In March 2016, a VA provider opined that the Veteran had loss of use of his hands.  However, these reports and opinion disclose no discussion of the causes of the deficits.  

At his March 2016 Travel Board hearing, the Veteran attributed his inability to use his hands and feet to pain from his cervical and lumbar spine service-connected disabilities and the fact that bedrest was the only way to prevent back pain.  VA outpatient treatment records reflect that, in addition to service-connected spinal disabilities, the Veteran had bilateral demyelinating disease, probably carpal tunnel syndrome, of both wrists, and had shoulder pain, foot pain, diabetes mellitus, and past substance abuse disorders.  

In particular, the evidence of record does not explain why the Veteran's weaknesses of the various extremities are equivalent to loss of use of an extremity.  Providers appear to have reached quite dissimilar conclusions on similar evidence.  The opinion do not specifically address whether loss of use, if present, is or is not the result of service-connected disability.  Further development of the evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA examination to determine whether he has loss of use of one or both upper extremities and/or loss of use of one or both lower extremities, and, if loss of use is present, to determine the causation of the loss of use.  All functional impairment of the extremities, and the cause thereof, should be set out in detail.

The RO should provide the examiner with a list of the Veteran's service-connected disabilities. At the time of this Remand, the Veteran has been granted a 10 percent evaluation for service-connected neck disability, a 40 percent evaluation for lumbar spine disability, and a total schedular evaluation for depression secondary to cervical and lumbar disabilities.  

Advise the examiner that, for VA purposes, loss of use of a hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee, with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2) (2015).  This includes whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015). 

The examiner should address the following:

(i).  Does the Veteran have loss of use of one or both hands?
	If so, the examiner should opine as to whether it is at least as likely as not (a 50%, or greater, likelihood) that loss of use of an upper extremity is the result of the Veteran's lumbar or cervical spine disabilities.  
	If the examiner determines that there is loss of use of one or both hands, but the loss of use is not due to service-connected spine disability, the examiner should explain the cause of the loss of use of the upper extremity/ies.  
	If the examiner determines that the Veteran has loss of use of an upper extremity as the result of service-connected depression, the examiner should state the rationale for the conclusion.

(ii).  Does the Veteran have loss of use of one or both feet?
	If so, the examiner should opine as to whether it is at least as likely as not (a 50%, or greater, likelihood) that loss of use of a foot is the result of the Veteran's service-connected spine disabilities.  
	If the examiner determines that there is loss of use of one or both feet, but the loss of use is not due to service-connected disability, the examiner should explain the cause of the loss of use of the lower extremity/ies. 
	If the examiner determines that the Veteran has loss of use of a lower extremity as the result of service-connected depression, the examiner should state the rationale for the conclusion.

If the examiner cannot differentiate the effects of service-connected disabilities from the effects of disabilities for which service connection is not in effect, then all loss of use in an extremity should be attributed to the service-connected disabilities.

2.  Then, the RO should readjudicate the claims, after determining whether the evidence of record provides sufficient evidence as to whether the Veteran meets any other criterion for a claimed benefit, such as whether the record shows the Veteran's visual acuity.  If the evidence of record is not sufficient for a determination as to the Veteran's visual acuity, the Veteran should be afforded necessary examination.  

If any decision is adverse to the Veteran after readjudication, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the appeal to the Board, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




